Citation Nr: 1419222	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965 and from September 1973 to July 1993.  He died on July [redacted], 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for the cause of the Veteran's death.  

The Board remanded the appeal in October 2010, December 2012, August 2013, and in January 2014 for further development.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005, from blunt force head trauma.  At the time of his death, service connection was in effect for hypertension and bilateral hallux valgus.

2.  The blunt force head trauma was not the result of a service-connected disability and was not otherwise related to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, the VCAA requires notice of what information and evidence not previously provided, if any, that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for dependency and indemnification compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Hupp compliant notice was sent to the appellant in October 2010.  Therefore, she was not prejudiced by the deficiencies in the original October 2005 VCAA letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006); Mayfield, supra.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs), and his post-service treatment records to the extent possible.  Additionally, multiple medical opinions regarding the cause of the Veteran's death have been obtained.  The appellant noted the Veteran's terminal treatment was provided at Vanderbilt Medical Center and provided copies of such records.  

Although these treatment records noted that an autopsy was to be performed on July [redacted], 2005, no autopsy report was obtained.  In a September 2013 letter, the appellant was specifically asked to provide authorization for VA to obtain a copy of the autopsy report on her behalf, or in the alternative she was asked to obtain and submit the autopsy report herself.  She did not respond.  It remains unclear whether such autopsy was performed.

Multiple attempts were made to obtain copies of all records and decisions associated with the Veteran's application for Social Security Administration (SSA) benefits.  In February 2014, an SSA representative verified with the agency of original jurisdiction (AOJ) that the Veteran's entire SSA file, including medical records, award letters, determinations and decisions was destroyed.

The AOJ substantially complied with the directives of the Board's prior remands of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In remanding this claim, the Board has specifically been concerned with obtaining any available SSA records, with obtaining the Veteran's terminal medical records, including any autopsy report, with ensuring that the appellant had proper VCAA notice, and with ensuring an adequate medical opinion has been obtained.  These directives were complied with as described herein.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, she is not prejudiced by the Board's present adjudication of her appeal.

II.  Cause of Death

      A.  Governing Law and Regulations

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The Veteran was admitted to Vanderbilt Medical Center on June 10, 2005, after falling in his yard and injuring his head.  He was diagnosed with a right side acute subdural hematoma.  He had reportedly had a history of drinking all day, every day, consuming six beers per day with three shots of whiskey.  He had reportedly been staggering and having frequent falls for several days.  

During his admission, the Veteran's subdural hematoma was partially relieved by a Burr hole evacuation, but was later complicated by multiple infarcts due to his hypercoaguable state.  A CT scan revealed a right frontal infarct.  Ischemic strokes were noted to be possibly attributed to the hypercoaguable state from heparin induced thrombocytopenia.  An EEG showed independent right frontotemporal dysfunction in a setting of moderate to severe generalized nonspecific cerebral dysfunction.  He was additionally placed on dialysis during hospitalization for renal failure, and he experienced a decreasing platelet count.  Renal failure was attributed to interstitial nephritis when placed on Levaquin and phenytoin.  

Additional key findings noted in the Veteran's terminal hospital records included respiratory failure on mechanical ventilation; septic shock; hypokalemia; multifactorial encephalophathy, multifactorial coma; metabolic acidosis with fluid overload; thrombocytopenia with decreased white blood count, with etiologies including alcohol and Dilantin; and hypoalbuminemia.  

The Veteran died on July [redacted], 2005, with a principal diagnosis of subdural hematoma with multiple infarcts.  Secondary diagnoses included Heparin induced thrombocytopenia, renal failure, respiratory failure, stroke, alcoholic cirrhosis, and ileus.  At the time of his death, service connection was in effect for hypertension and bilateral hallux valgus.

The appellant has proposed multiple possible connections between the Veteran's death and his active service.  She initially asserted that low platelets and hypertension problems made him fall and hit his head and caused a seizure.  She has maintained that the Veteran's high blood pressure led to his fall and complicated treatment for his resultant head injury.  

In her January 2007 VA Form 9, the appellant contended that the Veteran's blood pressure medication caused his bones to become brittle, resulting in a loss of mobility, and causing him to collapse.  She maintained that after his fall, attending medical professionals could not get his blood pressure under control and that high blood pressure caused him to bleed from the brain, resulting in the need for surgical intervention.  In a February 2007 statement, she further attributed the Veteran's fall, and resulting death, to problems with weakness and pain in his feet and a history of dizziness, as noted on an October 1986 in-service physical examination.  She noted her belief that his weakened body and joints, pain on walking, and an inability to catch his fall because of fainting spells and light headed dizzy spells caused him to collapse and hit his head.  

The record reflects a history of treatment for hypertension dating back to the late 1970s.  The Veteran's private primary care treatment records note extensive treatment for hypertension.  Notably, on one occasion in October 1999, the Veteran reported that taking Cardura and Plendil together caused dizziness.  He was instructed to alternate the two medications between morning and bedtime.  

A VA opinion regarding the cause of the Veteran's death was obtained in December 2010.  The VA physician noted that the records were fully consistent with death from complications of a subdural hematoma, with a series of complications that are fully consistent with the required critical care.  The physician stressed that the Veteran's blood pressure medication did not include an agent that would have directly predisposed him to hemorrhage or vascular instability, and that the initiating role of a fall was not disputed in the record.  The physician observed that predisposing factors may have included long term thrombocytopenia and anemia, but that this was a consequence of Hodgkin's disease rather than a consequence of the Veteran's hypertension or hypertensive medications.  

Following the Board's October 2010 remand, an additional medical opinion was obtained in June 2012.  In this opinion, the physician noted that the Veteran's hypertension medications included Plendil , HCTZ and Doxazosin in 1999.  Later changes to Plendil and Fosinopril were made.  Monopril was also noted to be taken.  More recently, June 2004 records noted hypertensive medications of Monopril and Amlodipine.  The physician additionally noted the Veteran's history of treatment for stage IV Hodgkin's lymphoma and the lingering effect of his treatment on his blood counts, with anemia and low platelet count.  The physician noted the reported cause of death on the death certificate, specifically blunt force head injury.  

Based on the evidence of record, including the Veteran's terminal hospitalization records, the physician provided the opinion that it was less likely than not that the Veteran's hypertension, or the medication taken to treat his hypertension, caused his boned to be brittle or a lack of mobility which led to the Veteran's fall.  He further opined that it was less likely than not that the Veteran's hypertension, or the medications taken to treat his hypertension, made treatment for his head injury more difficult, and as a result, hastened his death.  In support of these opinions, the physician maintained that the Veteran's anemia and low platelet count, lingering effects of his radiation therapy and chemotherapy for stage IV Hodgkin's lymphoma, made treatment for his head injury more difficult and, as a result, hastened his death.  Moreover, the physician noted that while many hypertensive medications have side effects that include dizziness, but that this was not the prominent side effect of the medications that the Veteran was taking.  Additionally, he did not complain of such side effects to his primary care physician during more recent follow-up treatment.  

The physician further observed that warnings for Amlodipine noted that drinking alcohol could further lower blood pressure and may increase certain side effects of the medication, but that it was clear that six beers per day along with three to four shots of whiskey would provide sufficient alcohol to cause unsteadiness on its own.  The physician concluded that neither hypertension itself nor the medications used to treat the Veteran's hypertension over the years would have made bones brittle or contributed to the Veteran's limited mobility.  

The Board finds the medical opinions of record to be well-informed, well-reasoned and fully articulated.  The opinions have provided clear reasons against a finding that the Veteran's hypertension or required hypertension medications contributed to his cause of death in any way.

Additionally, to the extent that the appellant has contended that foot pain contributed to the Veteran's fall or otherwise prevented him from regaining balance upon his fall, the treatment records surrounding the time of his fall note no involvement of foot pain or other foot disability in causing his fall.  There additionally appears to be no treatment records dated since the time of the Veteran's separation from service to indicate any complaints of chronic foot pain or foot disability.  Near the time of his separation from service, he was found to have a well-healed osteotomy site of the left foot.  The evidence of record fails to establish that the Veteran suffered from problems involving foot pain or other foot disability near the time of his death.  

Finally, the record shows that the Veteran's non-Hodgkin's lymphoma may have contributed to his death, but that entitlement to service connection for such disability was denied in September 1997.  Notably, in a January 1998 letter, a treating physician noted that the Veteran had stage IV Hodgkin's disease, originally diagnosed in October 1996.  He was treated with chemotherapy that was complicated by acute kidney failure and scarring.  The physician additionally noted that the Veteran had a low platelet count and that he would be at risk for bleeding in the event of even minor trauma.  

While service connection for non-Hodgkin's lymphoma may be awarded on a presumptive basis based on presumed herbicide exposure during the Vietnam era, a review of the record fails to establish any service in the Republic of Vietnam or in the Korean demilitarized zone (DMZ) that would entitle the Veteran to a presumption of herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  There are no other assertions of record regarding herbicide exposure or otherwise relating the Veteran's non-Hodgkin's lymphoma to his service; rather, the evidence shows that the disability was not diagnosed until more than three years following his separation from service.  Based on this evidence, the Board cannot make a finding that non-Hodgkin's lymphoma is etiologically related to the Veteran's service.  

Although the Board notes the appellant's report that the she was told that the Veteran's hypertension medication contributed to his death, and while sympathetic to the her multiple contentions of record, she is, unfortunately, not competent to report for herself on the effects of the Veteran's hypertension or his medication on the cause of his fall or death, such requires medical expertise.  Jandreau, 492 F.3d at 1377.  She is competent to report diagnosis related by medical professionals.  Id.  Her suggestion that medical professionals had related hypertension medication to the cause of death is; however, of little probative value, because there was no reported rationale and medical professionals subsequently considered this possible relationship and found no basis of such a linkage.  

Accordingly, the preponderance of the evidence in this case is against the appellant's claim for service connection for the cause of the Veteran's death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as enunciated in 38 U.S.C.A. §5107; therefore, the claim for service connection for the Veteran's cause of death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


